



Exhibit 10.2


November 2, 2017




Carvana, LLC
Attn: Kevin Hogan, Corporate Counsel
1930 West Rio Salado Parkway
Tempe, Arizona 85281




Dear Mr. Hogan:


Re:
Notice of Change in Release Period for Certain Vehicles



Under the terms of the Amended and Restated Inventory Financing and Security
Agreement, dated July 27, 2015 (as amended, the “IFSA”), Carvana, LLC must make
payment to the Ally Parties within five business days of the date a vehicle is
sold. The IFSA also provides that the Ally Parties may, in their sole
discretion, permit more time to take into account factors such as delays in the
administration, processing and delivery of payments (the “Release Period,” as
defined in the IFSA). The IFSA further provides that the existence, duration,
terms, and continuation of the Release Period are subject to change from time to
time by the Ally Parties, and a change in the Release Period does not constitute
an amendment of the IFSA.


Consistent with the foregoing, the Ally Parties hereby provide notice that:


1.
With respect to vehicles sold by Carvana pursuant to a retail installment
contract that becomes subject to the so-called “Flow Purchase” or “Warehouse
Financing” credit facilities between the Ally Parties and Carvana and/or its
affiliates, Carvana may make payment to the Ally Parties (under IFSA
Section III.C.2(a)) on or before the earlier of: one business day after the Ally
Parties fund Carvana (or its affiliate) under the Part A or Part B facility, or
15 business days after the date of sale (unchanged from February 10, 2017 letter
agreement); and



2.
With respect to vehicles sold by Carvana pursuant to a retail installment
contract, other than as described above in Paragraph 1, Carvana may make payment
to the Ally Parties (under IFSA Section III.C.2(a)) on or before the earlier of:
two business days after Carvana (or its affiliate) is funded, or 15 business
days after the date of sale.



3.
In all other circumstances, Carvana may make payment to the Ally Parties (under
IFSA Section III.C.2(a)) on or before five business days after the date of sale.



The Ally Parties reserve the right to adjust, increase or decrease these periods
in the future, in their discretion.









--------------------------------------------------------------------------------







Please execute this letter below and return a copy to me to acknowledge
Carvana’s receipt and understanding of this notice.
 
 
 
ALLY BANK
 
 
 
By:
/s/ Stephen Gambrel
 
 
 
Name:
Stephen Gambrel
 
 
 
Title:
Authorized Representative
 
 
 
 
 
 
 
 
ALLY FINANCIAL
 
 
 
By:
/s/ Stephen Gambrel
 
 
 
Name:
Stephen Gambrel
 
 
 
Title:
Authorized Representative
 
 
 
 
 
Acknowledged:
 
 
 
 
 
 
 
 
Carvana, LLC
 
 
 
By:
/s/ Paul Breaux
 
 
 
Name:
Paul Breaux
 
 
 
Title:
Vice President
 
 
 






